Citation Nr: 0514111	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for Hepatitis (types B 
and C).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

The service connection claim for a back disability comes to 
the Board of Veterans' Appeals (Board) on appeal from a June 
2000 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied service connection for a back 
condition.

The Board notes that after the RO denied the claim, the 
veteran filed a Notice of Disagreement.  The RO issued a 
Statement of the Case in July 2000.  Prior to any indication 
of a formal appeal, the VCAA was passed.  In accordance with 
the VCAA, notice was sent to the veteran in June 2001.  The 
RO then issued another rating decision in August 2001, in 
which it once again denied the veteran's claim for service 
connection for a back condition.  

The other issue on appeal, the service connection claim for 
hepatitis comes to the Board on appeal from a December 2001 
rating decision issued by the VA RO in Portland, Oregon, 
which, in pertinent part, denied service connection for 
Hepatitis C as well as B.  (The veteran subsequently changed 
his residence and his claims folder was transferred to the RO 
in Waco, Texas.)

As to this latter issue, the RO sent the veteran a February 
2003 correspondence in an attempt to further comply with the 
provisions of the VCAA.  However, the RO erroneously informed 
the veteran that in order to substantiate his claim for 
service connection for Hepatitis C, he must submit new and 
material evidence.  The Board finds that the veteran's claim 
for service connection for hepatitis was denied in December 
2001 and that he filed a timely Notice of Disagreement in May 
2002.  A Statement of the Case was issued in June 2003, and 
his Substantive appeal was received latter that month.  As 
such, no decision as to the veteran's hepatitis claim ever 
became final.  However, the SOC, a Supplemental Statement of 
the Case, the RO hearing and correspondence from the RO 
correctly reflect a de novo adjudication of this claim and 
the initial VCAA notice, along with the other documentation 
noted above, satisfies the duties to notify the veteran under 
the VCAA.

The issue of service connection for a back disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  Hepatitis was not present during service or for many 
years thereafter; the most likely cause of the veteran's 
Hepatitis C was a surgical procedure that the veteran 
underwent years prior to service; the veteran does not have 
currently have a diagnosis of Hepatitis B or residuals of 
same.  


CONCLUSION OF LAW

Service connection for Hepatitis (types B and C) is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the December 2001 rating decision; the June 
2003 Statement of the Case; the October 2003 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
hepatitis, and complied with VA's notification requirements.  
The Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated October 2001, February 2003, and July 
2004 informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for service connection for hepatitis, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided in June 
2001 (prior to the August 2001 rating decision).  The Board 
finds that notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for service connection for hepatitis, and to 
respond to VA notices.  
The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statements of the Case and Supplemental Statement of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by October 2001, February 2003, and July 2004 letters 
and asked him to identify all medical providers who treated 
him for hepatitis.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA examination 
in November 2001.  Furthermore, the veteran has been treated 
by VA Medical Centers since January 2000.  The Board finds 
these examinations provide sufficient findings upon which to 
determine whether service connection is warranted for the for 
the veteran's disability.  There is no duty to provide 
another examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from September 1974 to 
September 1977.  He admitted at his hearing that he doesn't 
really know how he got hepatitis, but he alleges that it was 
probably from drug abuse, smoking after people, drinking 
after people, or from a blood transfusion he alleges to have 
received when he had knee surgery in 1976.

The service medical records substantiate the fact that the 
veteran underwent surgery in November 1976 for the removal of 
his right patella.  There is, however, no evidence that the 
veteran received a blood transfusion and no findings 
attributed to hepatitis.  

The veteran underwent a disability evaluation in February 
1978 in which the veteran stated that in 1970 (prior to 
service), he was involved in a motorcycle accident in which 
he fractured his right femur and lacerated his right knee.  
He was treated with skeletal traction and then later an 
intramedullary rod, that was taken out after healing.  

In April 2001, the veteran was diagnosed as having Hepatitis 
C, and as having had Hepatitis B in the past.  

In November 2001, the veteran underwent a VA examination.  He 
reported that used intranasal cocaine, I.V. drugs, and crank 
until 1974.  The clinician also noted that the veteran had 
tattoos.  The clinician stated that the veteran did not have 
Hepatitis B at the time of the examination; nor did he have 
residuals of Hepatitis B in the past.  The veteran's 
Hepatitis C was in remission, and was not clinically active.  
Liver function tests were normal.  The veteran reported that 
he had an injury to his right leg in November 1970 that 
required extensive surgical intervention, including a blood 
transfusion.  The clinician noted that with the extent of the 
injury with severed vessels, it was as probable as not that 
he did indeed have a transfusion (in 1970).  The clinician 
reviewed the veteran's claims file and noted that the veteran 
also had surgery in 1976 for the removal of his patella.  The 
clinician stated that it was fairly minor surgery that would 
have involved minimal blood loss.  He further noted that the 
operative report states that a tourniquet was used to control 
blood flow.  He opined that it would have been extremely 
unlikely that the veteran would have had a blood transfusion 
during the surgery.  

The clinician acknowledged other possible etiologies of the 
veteran's hepatitis that included intranasal cocaine and I.V. 
crank; but noted that the highest probability for contracting 
hepatitis would have been a blood transfusion that the 
veteran received during his 1970 (prior to service) surgery.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301(a). 

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2002).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes that the veteran could have gotten hepatitis 
through the use of intranasal cocaine and I.V. crank; high 
risk sexual activity; or a blood transfusion either before or 
during service.  The November 2001 VA clinician has opined 
that the most likely cause of the veteran's hepatitis was a 
blood transfusion.  He further opined that the surgery to 
remove the veteran's patella in 1976 was fairly minor surgery 
and would have involved minimal blood loss.  As a result, the 
clinician stated that it would have been extremely unlikely 
that the veteran would have had a blood transfusion during 
this surgical procedure. 

On the other hand, the surgical procedure that the veteran 
underwent prior to surgery was extensive; it involved severed 
vessels; and it was as probable as not that he had a blood 
transfusion at that time.  

The clinician opined that the veteran's hepatitis was most 
likely the result of a blood transfusion he received prior to 
service (rather than during service).  He further opined that 
there is a fairly low possibility that the veteran obtained 
hepatitis as a result of high-risk sexual activity.  There 
are no contravening medical opinions.    

While the VA clinician admitted the possibility of obtaining 
hepatitis through the use of drugs, he clearly indicated that 
it was less likely.  Nonetheless, even if the veteran had 
gotten hepatitis through the use of drugs, drug usage of this 
nature constitutes willful misconduct for which service 
connection cannot be granted.  38 C.F.R. § 3.301(d).  

Regarding Hepatitis B, the November 2001 VA clinician noted 
that the veteran did not have Hepatitis B at the time of the 
examination; nor did he have any residuals of Hepatitis B.  

In sum, the preponderance of the evidence shows that 
hepatitis was not present during service or for many years 
thereafter, the most likely cause of the veteran's Hepatitis 
C was a surgical procedure years prior to service, and the 
most recent VA examination ruled out a current diagnosis of 
Hepatitis B or residuals of same.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hepatitis must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for Hepatitis (B and C) is denied.  


REMAND

The veteran alleges that he sustained a back injury in July 
1975 when a ramp fell onto his back and he was pinned 
underneath it.  He claims that he has had back pain ever 
since that time.  

The service medical records substantiate the veteran's claim 
that he sustained a back injury in July 1975 when a ramp fell 
on top of him.  The clinical report states that the veteran 
had an abrasion on his upper back, good range of motion, and 
neurological signs within normal limits.  The veteran was 
given medicine for pain relief.  The service medical records 
contain no further treatment for a back injury.  In June 
1977, the veteran underwent a separation examination that 
included an examination of his spine and musculoskeletal 
system.  The examination yielded normal results.  In 
conjunction with the examination, the veteran completed a 
report of medical history in which he indicated, by checked 
box, that he does not have recurrent back pain.  

The veteran testified at his hearing, and the post service 
medical records substantiate, that he did not seek any 
treatment for his back condition until January 2000.  He 
complained of back pain that he attributed to his in service 
injury, and stated that he had been having back pain for 
years.  The clinician noted that the veteran did not use a 
back brace or other means of support; he had no atrophy or 
deformity; his posture was poor; and that he had tenderness 
over the upper lumbar vertebrae.  A February 2000 x-ray of 
the veteran's lumbosacral spine revealed normal alignment and 
disc spaces that were normally preserved.  In May 2000, he 
complained of low back pain and was diagnosed with a chronic 
low back strain.  He continued to seek treatment from the VA 
and in August 2000, a VA clinician noted that his range of 
motion was slightly decreased and once again assessed chronic 
low back pain.  

In November 2001, the veteran underwent a VA examination 
where he complained of low back pain arising from the 
aforementioned in-service incident of July 1975.  The 
clinician then diagnosed him with chronic low back pain, 
status post back injury in July 1975.  The Board cannot 
determine whether this diagnosis is based on the history 
given by the veteran or the material within the claims file.  

It is pertinent to note that, if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The service medical 
records indicate an injury to the veteran's upper back in 
July 1975; no further complaints within service; a normal 
separation examination; and indication from the veteran upon 
separation that he does not suffer from recurrent back pain.  
Furthermore the Board finds no medical evidence of complaints 
of back pain until January 2000 and subsequent complaints of 
low back pain.  The Board finds that, because the opinion 
sought is not clear in addressing the question at hand 
(whether the veteran has a current back disability that began 
during or is causally linked to service), the RO must refer 
the claims file to the VA clinician who performed the 
November 2001 examination for an addendum to that examination 
that includes a nexus opinion. 38 5103(A)(d); 38 C.F.R. § 
3.159(c)(4).  
  
In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for a 
back, of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The claims file, including a copy of 
this remand, should be sent to the 
clinician who conducted the November 2001 
VA examination.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
medical records indicating an injury to 
the veteran's upper back and a normal 
separation examination; post-service 
medical records, to include recent 
complaints of low back pain; and the 
medical history obtained from the 
veteran; the clinician should be asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any disability of the veteran's back that 
is currently present began during or is 
causally linked to any incident of 
service.  The clinician is advised that 
an opinion of "more likely" or "as 
likely" would support the veteran's 
claim of a causal relationship, whereas 
"less likely" would weigh against the 
claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed. 

If, and only if, the November 2001 
clinician is unavailable, the veteran 
should be afforded a VA examination for 
the purpose of determining the nature, 
etiology and severity of any back 
disability that may be present.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records 
indicating an injury to the veteran's 
upper back and a normal separation 
examination; post-service medical 
records, to include recent complaints of 
low back pain; and the medical history 
obtained from the veteran; the clinician 
should be asked to opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that any disability of 
the veteran's back that is currently 
present began during or is causally 
linked to any incident of service.  The 
clinician is advised that an opinion of 
"more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed. 
              
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for a back 
disability, with consideration of all of 
the evidence obtained since the issuance 
of a supplemental statement of the case 
in October 2003.

5.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the October 
2003 Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


